          Case 1:18-cv-03969-GHW Document 128 Filed 06/11/19 Page 1 of 2

                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC #: _________________
 ---------------------------------------------------------------- X           DATE FILED: 6/11/2019
                                                                  :
 AMERICAN E GROUP LLC,                                            :
                                                                  :
                                                 Plaintiff,       :   1:18-cv-3969-GHW
                                                                  :
                              -against-                           :         ORDER
                                                                  :
 LIVEWIRE ERGOGENICS INC.,                                        :
                                                                  :
                                                 Defendant. :
                                                                  :
 --------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:


       For the reasons stated on the record during the conference held on June 5, 2019, Mr.
Milazzo’s motion to withdraw as counsel for plaintiff/counterclaim defendant American E Group
LLC is GRANTED.
          As the Court explained during the conference, corporate entities—such as American E
Group LLC—must appear before the Court through counsel. See Rowland v. California Men’s Colony,
506 U.S. 194, 201-02 (1993). In other words, American E Group LLC must retain an attorney
should it wish to prosecute this case or defend against the counterclaims asserted against it.
Replacement counsel for American E Group LLC must enter a notice of appearance in this case no
later than July 5, 2019. If no attorney enters an appearance on behalf of American E Group LLC by
that date, the Court may dismiss its action for failure to prosecute. See Glob Auto, Inc. v. Hitrinov, No.
13-cv-2479 (SLT) (RER), 2015 WL 5793383, at *5 (E.D.N.Y. Sept. 30, 2015) (explaining that
“[d]istrict courts in this Circuit have exercised their discretion to dismiss an action for failure to
prosecute where a corporate plaintiff fails to obtain counsel after being directed to do so and being
warned of the consequences of inaction.”); see also United States ex rel. Reliable Constr. PM, Inc. v. Land
Frog, Inc., No. 13-CV-7351 (ARR)(CLP), 2015 WL 740034 (E.D.N.Y. Feb. 20, 2015); Negrin v. Kalina,
No. 09 Civ. 6234 (LGS), 2013 WL 5925916 (S.D.N.Y. Nov. 5, 2013).
        Equally, if no attorney enters an appearance on behalf of American E Group LLC by that
date, the Court may enter a default against it for failure to defend against the counterclaims asserted
against it in this case. See Sec. & Exch. Comm’n v. Research Automation Corp., 521 F.2d 585, 589 (2d Cir.
1975) (“It is settled law that a corporation may not appear in a lawsuit against it except through an
attorney, and that, where a corporation repeatedly fails to appear by counsel, a default judgment may
be entered against it pursuant to Rule 55[.]”); see also, e.g., City of New York v. Mickalis Pawn Shop, LLC,
645 F.3d 114, 129, 130 (2d Cir. 2011). If the Court enters a default against American E Group LLC,
counterclaim plaintiff may seek a default judgment from the Court under Federal Rule of Civil
Procedure 55(b).
         Case 1:18-cv-03969-GHW Document 128 Filed 06/11/19 Page 2 of 2



        The case is STAYED through July 5, 2019 to allow American E Group LLC to retain
replacement counsel. In the event that American E Group LLC retains new counsel prior to July 5,
2019, the stay will be lifted upon the filing of a notice of appearance by that counsel.
        Upon American E Group LLC’s retention of new counsel, the parties are directed to confer
and to file a joint status letter updating the Court on the case’s progress. That letter is due no later
than one week after American E Group LLC’s new counsel has filed its notice of appearance.
        The Clerk of Court is directed to terminate the motion pending at Dkt. No. 122, to remove
Christopher P. Milazzo from the list of counsel on the docket, and to indicate on the docket that
this case is stayed. The Clerk of Court is further directed to update the docket to reflect the
following as the address for American E Group LLC: 119 82nd Avenue, Kew Gardens New York,
New York.
        SO ORDERED.


 Dated: June 11, 2019                                _____________________________________
 New York, New York                                           GREGORY H. WOODS
                                                             United States District Judge




                                                    2
